MEMORANDUM **
Paul Crawford appeals the sentence imposed upon revocation of his supervised release. He contends that the district court’s judicial fact findings in support of the revocation sentence violated the Sixth Amendment. As Crawford acknowledges, this contention is foreclosed by United States v. Huerta-Pimental, 445 F.3d 1220 (9th Cir.), cert. denied, — U.S.-, 127 S.Ct. 545, 166 L.Ed.2d 403 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.